Examiner’s Amendment


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Depeng Bi (Reg#67209),    

1. (Previously presented) A method for classifying network data packets by a hardware data packet classifier to improving packet forwarding performance, said method performed by a wireless access point and comprising:
creating a socket with a predetermined port on an IP address of said wireless access point;
establishing a connection with a first real-time communication or real-time engagement (RTC/RTE) device over said socket;
receiving a set of inbound data packet classification identifiers from said first RTC/RTE device;
receiving a set of outbound data packet classification identifiers from said first RTC/RTE device; 
providing said set of inbound data packet classification identifiers to a hardware data packet classifier;
providing said set of outbound data packet classification identifiers to a hardware data packet classifier;
receiving a set of inbound data packets from a second RTC/RTE device from a wired network interface of said wireless access point;
applying said set of inbound data packet classification identifiers to said set of inbound data packets by said hardware data packet classifier to generate a set of classified inbound data packets;
assigning a same priority to data packets of a same class within said set of classified inbound data packets to generate a set of prioritized inbound data packets;
scheduling said set of prioritized inbound data packets for transmission, thereby forming a set of scheduled inbound data packets;
forwarding said set of scheduled inbound data packets to a wireless network interface for transmission to said first RTC/RTE device;
receiving a set of outbound data packets from said first RTC/RTE device from said wireless network interface;
applying said set of outbound data packet classification identifiers to said set of outbound data packets by said hardware data packet classifier to generate a set of classified outbound data packets;
assigning a same priority to data packets of a same class within said set of classified outbound data packets to generate a set of prioritized outbound data packets;
scheduling said set of prioritized outbound data packets for transmission, thereby forming a set of scheduled outbound data packets; and
forwarding said set of scheduled outbound data packets to said wired network interface for transmission to said second RTC/RTE device.
2. (Previously presented) The method of claim 1 wherein said wireless access point is a Wi-Fi access point and said predetermined port is a Transmission Control Protocol (TCP) port or a User Datagram Protocol (UDP) port.
3. (Original) The method of claim 2 further comprising enabling said hardware data packet classifier.
4. (Previously presented) The method of claim 3 wherein:
said set of inbound packet classification identifiers includes at least one of a Media Access Control (MAC) address of said first RTC/RTE device, a MAC address of said second RTC/RTE device, an Internet Protocol (IP) address of said first RTC/RTE device, and an IP address of said second RTC/RTE device; and 
said set of outbound packet classification identifiers includes at least one of an MAC address of said first RTC/RTE device, a MAC address of said second RTC/RTE device, an IP address of said first RTC/RTE device, and an IP address of said second RTC/RTE device.
5. (Original) The method of claim 4 further comprising:
binding said socket to said IP address; and 
listening to said socket for connection requests from RTC/RTE devices including said first RTC/RTE device.

7. (Previously presented) The method of claim 6 wherein:
said set of inbound packet classification identifiers includes at least one of a Media Access Control (MAC) address of said first RTC/RTE device, a MAC address of said second RTC/RTE device, an Internet Protocol (IP) address of said first RTC/RTE device, and an IP address of said second RTC/RTE device; and 
said set of outbound packet classification identifiers includes at least one of a MAC address of said first RTC/RTE device, a MAC address of said second RTC/RTE device, an IP address of said first RTC/RTE device, and an IP address of said second RTC/RTE device.
8. (Previously presented) A wireless access point comprising:
a processing unit;
a memory operatively coupled to said processing unit;
a set of Light-Emitting Diode (LED) indicators operatively coupled to said processing unit;
a wireless network interface operatively coupled to said processing unit;
a power module operatively coupled to said processing unit;
a wired wide area network interface operatively coupled to said processing unit; 
a hardware data packet classifier operatively coupled to said processing unit; 
an operating system executed by said processing unit;
a wireless access point application running over said operating system; and
said wireless access point application adapted to:
create a socket with a predetermined port on an IP address of said wireless access point;
establish a connection with a first real-time communication or real-time engagement (RTC/RTE) device over said socket;
receive a set of inbound data packet classification identifiers from said first RTC/RTE device;
receive a set of outbound data packet classification identifiers from said first RTC/RTE device; 
provide said set of inbound data packet classification identifiers to a hardware data packet classifier;
provide said set of outbound data packet classification identifiers to a hardware data packet classifier;
receive a set of inbound data packets from a second RTC/RTE device from a wired network interface of said wireless access point, wherein said hardware data packet classifier applies said set of inbound data packet classification identifiers to said set of inbound data packets by said hardware data packet classifier to generate a set of classified inbound data packets;
assign a same priority to data packets of a same class within said set of classified inbound data packets to generate a set of prioritized inbound data packets;
schedule said set of prioritized inbound data packets for transmission, thereby forming a set of scheduled inbound data packets;
forward said set of scheduled inbound data packets to a wireless network interface for transmission to said first RTC/RTE device;
receive a set of outbound data packets from said first RTC/RTE device from said wireless network interface, wherein said hardware data packet classifier applies said set of outbound data packet classification identifiers to said set of outbound data packets by said hardware data packet classifier to generate a set of classified outbound data packets;
assign a same priority to data packets of a same class within said set of classified outbound data packets to generate a set of prioritized outbound data packets;
schedule said set of prioritized outbound data packets for transmission, thereby forming a set of scheduled outbound data packets; and
forward said set of scheduled outbound data packets to said wired network interface for transmission to said second RTC/RTE device.
9. (Previously presented) The wireless access point of claim 8 wherein said wireless access point is a Wi-Fi access point and said predetermined port is a Transmission Control Protocol (TCP) port or a User Datagram Protocol (UDP) port.
10. (Original) The wireless access point of claim 9 wherein said wireless access point application is further adapted to enable said hardware data packet classifier.
11. (Previously presented) The wireless access point of claim 10 wherein: 
said set of inbound packet classification identifiers includes at least one of a Media Access Control (MAC) address of said first RTC/RTE device, a MAC address of said second RTC/RTE device, an Internet Protocol (IP) address of said first RTC/RTE device, and an IP address of said second RTC/RTE device; and 
said set of outbound packet classification identifiers includes at least one of a MAC address of said first RTC/RTE device, a MAC address of said second RTC/RTE device, an IP address of said first RTC/RTE device, and an IP address of said second RTC/RTE device.
12. (Original) The wireless access point of claim 11 wherein said wireless access point application is further adapted to:
bind said socket to said IP address; and 
listen to said socket for connection requests from RTC/RTE devices including said first RTC/RTE device.
13. (Original) The wireless access point of claim 8 wherein said wireless access point application is further adapted to enable said hardware data packet classifier.
14. (Currently amended) The wireless access point of claim 13 wherein:
said set of inbound packet classification identifiers includes at least one of a MAC address of said first RTC/RTE device, a MAC address of said second RTC/RTE device, an IP address of said first RTC/RTE device, and an IP address of said second RTC/RTE device; and 
said set of outbound packet classification identifiers includes at least one of a MAC address of said first RTC/RTE device, a MAC address of said second 




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gerald Smarth whose telephone number is (571) 270-1923.  The examiner can normally be reached on Monday-Thursday 6am-4:30pm ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 

/GERALD A SMARTH/Primary Examiner, Art Unit 2478